      Case 1:18-cv-04814-LJL-SDA Document 120 Filed 06/10/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

                                             )
JODI ROUVIERE and                            )
ANDRE ROUVIERE,                              )                                              6/10/2020
                                             )
                              Plaintiffs,    )
                                             )
       v.                                    )      Case No. 1:18-cv-04814-AJN-SDA
                                             )
DEPUY ORTHOPAEDICS, INC. n/k/a               )      ORDER
MEDICAL DEVICE BUSINESS                      )
SERVICES, INC. and HOWMEDICA                 )
OSTEONICS CORPORATION                        )
d/b/a STRYKER ORTHOPAEDICS,                  )
                                             )
                              Defendants.    )


       THIS MATTER having been brought before the Court on a motion by Defendant

Howmedica Osteoncis Corp. (“HOC”) for a protective order, and Plaintiffs and HOC having met

and conferred as per the Court’s June 3, 2020 Order (ECF No. 116) and having agreed to deposition

topics regarding the MDM components (hereinafter “MDM”) implanted into Jodi Rouviere in

August 2012,

       IT IS, on this 10th day of June, 2020, ORDERED that the following are the deposition

topics as to which an HOC witness or witnesses shall testify:


       1.      Written materials or warnings that accompanied the MDM (including the
               Instructions for Use) during the period 2010 to 2017.

       2.      The packaging, labeling and marketing of the MDM during the period 2010 to
               2017.

       3.      Any recalls initiated regarding the MDM.

       4.      The history of the performance of the MDM, including any reports of defects,
               failures or other adverse events.
       Case 1:18-cv-04814-LJL-SDA Document 120 Filed 06/10/20 Page 2 of 2



       5.     The intended, permitted or foreseeable use of the MDM within any other hip
              system, device or components, whether manufactured by HOC or any other
              manufacturer, and whether or not communicated to or authorized by the FDA or
              any other oversight authority.

       6.     Any reactions caused by use and/or corrosion of the MDM, including
              hypersensitivity, foreign body reaction, metal toxicity and allergic reactions.

       7.     Any coatings used or considered for use on the MDM.

       8.     The 510(k) application and approval process for the MDM.

       9.     Failure rates associated with the MDM.

       10.    The Design History File for the MDM and the information contained therein.

       11.    Use of the MDM with components designed, manufactured and sold by other
              medical device manufacturers.

       12.    Testing and/or analyses done on the MDM.

Dated: June 10, 2020
                                                         SO ORDERED:

                                                         ____________________________
                                                         Hon. Stewart D. Aaron, U.S.M.J.




                                             2
